IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                NOS. WR-78,136-01, WR-78,136-02, and WR-78,136-03



                 EX PARTE ANTONIO LEE WILLIAMS, Applicant



 ON APPLICATION FOR POST-CONVICTION WRITS OF HABEAS CORPUS
       FROM CAUSE NO. 1088181 IN THE 339 TH DISTRICT COURT
                       HARRIS COUNTY



       Per curiam.


                                         ORDER

       In December 2007, a jury found applicant guilty of the offense of capital murder. The

jury answered the statutory punishment questions in such a way that the trial court set

applicant’s punishment at death. An initial application for a writ of habeas corpus was filed

in the trial court pursuant to Texas Code of Criminal Procedure article 11.071. Two

subsequent writ applications were also filed in the trial court. The records in all three cases

have been forwarded to this Court for review and final determination.
                                                                                             Williams - 2

        However, applicant has died.1 Applicant’s writ applications are dismissed as moot.

        IT IS SO ORDERED THIS THE 22 ND DAY OF APRIL, 2015.

Do Not Publish




        1
          Although this Court has not received a death certificate, it has received a proof of death letter
from the Harris County Institute of Forensic Sciences. According to the letter, appellant passed away on
February 19, 2015.